DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Species II (pourable water-containing composition), and claims 8-15, in the reply filed on 12-17-2021 is acknowledged.  The traversal is on the ground(s) that there is no serious burden and the species are not independent or distinct.  This is not found persuasive.  There is a search and/or examination burden as the species require a different field of search, namely at least different search strategies or queries as Species I is a powdered composition and Species II is a pourable water-containing composition.  Further, the species are independent or distinct because the claims to the different species recite the mutually exclusive characteristics thereof.  For example, independent article claim 8 drawn to elected Species II requires the mutually exclusive characteristic of water, while independent article claim 1 drawn to non-elected Species I requires the mutually exclusive characteristic of powder. 
The requirement is still deemed proper and is therefore made FINAL.
Claims 1-7 and 16-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 8, line 6 and claim 15, line 5, each require particles of at least one environmentally acceptable filler and therefore it is unclear how this filler can have 0 wt.% in component A.
It is unclear if the “pourable, water-containing, uncured and biodegradable material” recited in claim 15, lines 1-2, is referencing the “pourable, water-containing, uncured and biodegradable composition” previously recited in claim 8, lines 1-2.
It is unclear if the “powdered composition” recited in claim 15, line 3, is referencing “component A” previously recited in claim 8, lines 3-7.
It is unclear if the “water” recited in claim 15, line 4, is referencing the “component B” previously recited in claim 8, line 8.
It is unclear if the ratio recited in claim 15, line 7, is referencing the ratio previously recited in claim 8, lines 9-10.
Allowable Subject Matter
Claims 8-15 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.  Regarding claim 8, it is noted the claimed ranges of wt.% and ratio are critical to the invention.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM L MILLER whose telephone number is (571)272-7068. The examiner can normally be reached 9:30 - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on (571)272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WILLIAM L. MILLER
Primary Examiner
Art Unit 3677



/WILLIAM L MILLER/Primary Examiner, Art Unit 3677